Citation Nr: 1530995	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  12-10 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right lower extremity neuropathy.  

2.  Entitlement to an initial rating in excess of 10 percent for left lower extremity neuropathy.  

3.  Entitlement to an effective date prior to December 12, 2008, for the award of service connection for posttraumatic stress disorder (PTSD) due to sexual harassment (also claimed as depression with anxiety).

4.  Whether the finding of clear and unmistakable error (CUE) in a March 30, 2009 rating decision that assigned a 10 percent rating for status post bunionectomy of the right toe, now with degenerative joint disease, effective March 18. 1997, was proper.  



REPRESENTATION

Veteran represented by:	Douglas Sullivan, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to August 1989. 

The issues pertaining to entitlement to initial higher ratings for peripheral neuropathy of the bilateral lower extremities matter comes before the Board of Veterans' Appeals  (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Atlanta, Georgia.  The issue seeking an earlier effective date for the award of service connection for an acquired psychiatric disorder comes before the Board on appeal from a June 2009 rating decision issued by the RO.  Finally, the issue of whether the finding of CUE in a March 30, 2009 rating decision that assigned a 10 percent evaluation for status post bunionectomy right toe, now with degenerative joint disease, effective March 18. 1997, was proper comes before the Board on appeal from a December 2012 rating decision issued by the RO.  

In April 2015, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the file.  

The Board observes that the claim for an earlier effective date for the award of service connection for the Veteran's acquired psychiatric disorder also included a claim for CUE in a May 1997 rating decision that originally denied service connection for PTSD.  However, as discussed further below, given the Board's finding that, due to the receipt of additional, relevant service treatment records, the Veteran's claim must be reconsidered and, as such, the claim has been pending since VA originally received her application in March 1997, the claim for CUE has been rendered moot.   

The Board observes that additional evidence has been associated with the record that has not been considered by the Agency of Original Jurisdiction (AOJ) in conjunction with the current appeal.  However, such is irrelevant to the issue regarding entitlement to an earlier effective date for the award of service connection for an acquired psychiatric disorder.  Therefore, there is no prejudice to the Veteran in the Board proceeding with a decision at this time.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).     

This appeal was processed using the electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The issue of whether the finding of CUE in a March 30, 2009 rating decision that assigned a 10 percent evaluation for status post bunionectomy of the right toe, now with degenerative joint disease, effective March 18. 1997, was proper is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, at the April 2015 Board hearing, the Veteran withdrew her appeal pertaining to the issues of entitlement to initial ratings in excess of 10 percent for right lower extremity neuropathy and left lower extremity neuropathy.    

2.  VA received the Veteran's original claim for an acquired psychiatric disorder due to military sexual harassment on March 18, 1997.

3.  A May 1997 rating decision denied service connection for PTSD, and depression with anxiety, and, while the Veteran initiated an appeal of such decision, she did not perfect it by filing a timely substantive appeal.   

4.  VA received the Veteran's application to reopen her claim for service connection for an acquired psychiatric disorder on December 12, 2008; and a June 2009 rating decision granted service connection for PTSD due to sexual harassment (also claimed as depression with anxiety), effective December 12, 2008. 

5.  Evidence considered in the June 2009 rating decision included newly received service department records that were in existence at the time of the prior RO decision and were, in part, the basis for the grant of service connection for PTSD due to sexual harassment (also claimed as depression with anxiety).

6.  Since VA received her original claim for service connection on March 18, 1997, the Veteran has suffered from an ongoing psychiatric disorder, variously diagnosed as PTSD, depression, and anxiety, which has been attributed to in-service sexual harassment. 



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran pertaining to the issue of entitlement to an initial rating in excess of 10 percent for right lower extremity neuropathy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for withdrawal of a substantive appeal by the Veteran pertaining to the issue of entitlement to an initial rating in excess of 10 percent for left lower extremity neuropathy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

3.  The criteria for an effective date of March 18, 1997, but no earlier, for the award of service connection for an acquired psychiatric disorder, variously diagnosed as PTSD, depression, and anxiety, have been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.156(c), 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

At the April 2015 Board hearing, the Veteran withdrew her appeal as to the issues of entitlement to entitlement to initial ratings in excess of 10 percent for right lower extremity neuropathy and left lower extremity neuropathy.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Hence, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.  

II.  Effective Date Claim

A.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The Board observes that the Veteran has appealed with respect to the propriety of the assigned effective date for the award of service connection for her acquired psychiatric disorder from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for an acquired psychiatric disorder was granted and an effective date was assigned in the June 2009 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Board notes that relevant medical evidence was reviewed by the RO in connection with the adjudication of the Veteran's service connection claim.  However, pertinent to her effective date claim, as the Veteran is awarded the earliest possible effective date under VA regulations herein, namely the date of receipt of her original claim for service connection, and her arguments on appeal are limited to her interpretation of governing legal authority, all pertinent information and evidence is already contained in the claims file.  There is no outstanding information or evidence that would help substantiate the Veteran's claim.  VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004).  

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in April 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the April 2015 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Also, information was solicited regarding the Veteran's claim that she was entitled to an effective date prior to December 12, 2008, for the award of service connection for her acquired psychiatric disorder.  In this regard, the Veteran's attorney and the undersigned discussed, at length, the basis of the Veteran's contentions, as well as the relevant factual and procedural background.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, there was no outstanding evidence identified at the hearing that is necessary for a fair adjudication of the claim.  Rather, as noted previously, the Veteran's arguments are limited to her interpretation of governing legal authority, and all pertinent information and evidence is already contained in the claims file.  Therefore, there is no outstanding information or evidence that would help substantiate the Veteran's claim.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of her claim.
B.  Analysis

The Veteran is seeking an effective date prior to December 12, 2008 for the award of service connection for an acquired psychiatric disorder.  Specifically, the Veteran seeks an effective date of the March 18, 1997, the date VA received her original claim for service connection.  

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a). 

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet.App. 196, 199 (1992).  To determine when a claim was received, the Board must review all communication in the claims file that may be construed as an application for a claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

Generally, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increased compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of an application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Furthermore, the effective date based on the submission of new and material evidence received after a final disallowance is the date of receipt of a new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii). 

Under 38 C.F.R. § 3.156(c), as in effect in 1997, when the Veteran submitted her original claim, the regulation provided that where new and material evidence such as a supplemental report from a service department was received before or after a decision has become final, the former decision "will be reconsidered" by the adjudicating AOJ.  This included official service department records which presumably had been misplaced and now been located and forwarded to VA. 38 C.F.R. § 3.156(c) (1997). 

Prior to filing her current claim in December 2008, the provisions of 38 C.F.R. 
§ 3.156(c) were amended, effective October 6, 2006. See 71 Fed. Reg. 52,455 -52,457 (Sept. 6, 2006).  The regulation now more clearly provides that if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than reopen the claim, if the additional records include the Veteran's service records, or include records that could not have been obtained because the records were classified when VA decided the claim.  The additional records do not support reconsideration of the prior decision if VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records. 

The preamble in the discussion of the proposed revision of 38 C.F.R. § 3.156(c) explained that the use of the words "new and material evidence" in the regulation was confusing.  See 70 Fed. Reg. 35,388 -35,390 (June 20, 2005).  The language inferred that VA was authorized to reopen a claim when service department records were received that were not available before.  The revision clarifies that VA reconsiders, rather than reopens, the prior decision.  The effective date assigned relates back to the date of the original claim, or the date entitlement arose, whichever is later.  The effective date is not limited to the date of the claim to reopen. 

The change was also intended to broaden the description of service department records to include unit records, such as those received from the U.S. Army and Joint Services Records Research Center (JSRRC) (formerly, the U.S. Armed Services Center for Unit Records Research (CURR)) that pertain to military experiences claimed by a Veteran.  It was noted that such evidence could be particularly valuable in connection to claims for benefits for PTSD.  Id.

In this case, VA received the Veteran's original claim for service connection for an acquired psychiatric disorder due to military sexual harassment on March 18, 1997.  In April 1997, the Veteran underwent a VA psychiatric examination.  At such time, she reported sexual harassment in service.  After examining the Veteran, the examiner found that the Veteran did not meet the criteria for PTSD, but rather diagnosed the Veteran with depression with anxiety.  The examiner indicated that the Veteran continued to have signs and symptoms of depression secondary to sexual harassment issues while in service.  

Thereafter, the AOJ denied service connection for PTSD, and depression with anxiety in a May 1997 rating decision because service treatment records were silent for any complaint, finding, or treatment for depression with anxiety or any psychiatric condition.  As such, there was no evidence of service incurrence of depression with anxiety and no confirmed diagnosis of PTSD.  

The Veteran initiated an appeal from this determination and the AOJ issued a statement of the case in June 1997 and a supplemental statement of the case in December 1997.  In an attached December 1997 letter, the Veteran was informed that she had 60 days to file a substantive appeal.  However, she failed to file a timely substantive appeal.   

On December 12, 2008, VA received the Veteran's application to reopen her previously denied claims of entitlement to service connection for PTSD and anxiety.  She again indicated that she suffered from such disorders due to being sexually harassed while in service.  In support of her claim, she submitted additional service treatment records.  Importantly, such included an October 1988 record that showed that the Veteran complained of difficulty dealing with sexual advances made within her chain of command.  Additionally, an April 1989 record indicated consideration for psychiatric referral.  

The Veteran also submitted private inpatient psychiatric treatment records from the Jersey Shore Medical Center that included a July 1990 record showing a major depressive episode and a November 1991 record indicating a possible suicide attempt.  Additionally, she included statements from her husband and J.G. pertaining to her post-service report of sexual harassment to them and the changes they observed in her behavior.

VA treatment records reviewed in connection with such claim showed that, in May 2009, the Veteran was diagnosed with PTSD military trauma related, generalized anxiety disorder, and major depression.  The Veteran tried to undergo a VA fee-based psychiatric examination that same month, but during the evaluation, she reported suicidal thoughts.  In turn, the examination was cancelled in order to provide immediate care.  

In the June 2009 rating decision, the AOJ granted service connection for PTSD due to sexual harassment (also claimed as depression with anxiety), effective December 12, 2008.  Importantly, the AOJ specifically noted that additional service treatment records had been associated with the record since the May 1997 rating decision.  In this regard, the AOJ determined that the October 1988 record was considered credible supporting evidence that the Veteran's claimed in-service stressor had actually occurred.  Thus, as a VA medical doctor had diagnosed the Veteran with PTSD related to military trauma, service connection for PTSD was warranted.  

At the April 2015 Board hearing, the Veteran asserted that she has been suffering from ongoing psychiatric symptoms since service and that she did have PTSD in 1997, despite the April 1997 VA examiner's finding.  She also argued that, even if she was not diagnosed with PTSD, service connection for depression with anxiety should have awarded based on this examination.  
  
Based on the evidence of record, the Board finds that an effective date of March 18, 1997, but no earlier, for the award of service connection for an acquired psychiatric disorder, variously diagnosed as PTSD, depression, and anxiety, is warranted.  Typically, in a case that has been reopened, the effective date would be the date of receipt of the Veteran's claim to reopen.  See 38 C.F.R. § 7105.  However, pursuant to 38 C.F.R. § 3.156(c), if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than reopen the claim. 

In the June 2009 rating decision, the RO determined that the newly received service records were relevant and probative to the basis of the prior final denial.  In essence, the grant of service connection was based, at least in part, upon the receipt of the additional service records.  In this regard, the RO specifically acknowledged in the June 2009 rating decision that the additional service record corroborated the Veteran's in-service stressor.  With application of the provisions of 38 C.F.R. 
§ 3.156(c)(3), which state that, where an award is made based all or in part on the additional service records, as in this case, the grant of service connection based on those records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later.  

In this case, VA received the Veteran's original claim on March 18, 1997.  There is no prior claim for service connection for an acquired psychiatric disorder of record.  Additionally, although the VA examination in April 1997 found that the Veteran did not suffer from PTSD, the examiner did diagnose depression with anxiety and attributed the Veteran's psychiatric symptoms at that time to in-service sexual harassment.  

The Board acknowledges the decision by the United States Court of Appeals for the Federal Circuit in Young v. McDonald, 766 F.3d 1348, 1352 (Fed. Cir. 2014) where the Court affirmed a denial of the award of an earlier effective date for service connection for PTSD as the evidence did not show that there was a diagnosis of PTSD prior to the assigned effective date.  However, in the instant case, the evidence of record clearly shows that the Veteran has suffered from a psychiatric disorder since the March 18, 1997 date of claim.  

In this regard,  the Veteran has consistently reported that her psychiatric symptoms, including depression and anxiety, are related to sexual harassment in service.  She has further indicated during the course of seeking treatment and at VA medical examinations that her symptoms began while in service in 1989.  The evidence shows that in 1990 and 1991, shortly after service, the Veteran was treated for such symptoms.  Thus, when she filed her claim in December 2008, it was not a new claim "based upon distinctly diagnosed diseases or injuries."  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008)).  Rather, it was a claim to reopen based upon the same ongoing psychiatric symptoms due to the same reported in-service stressor.  Importantly, a claim for a psychiatric disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Moreover, it appears that the RO recognized that the Veteran's service-connected psychiatric disorder included depression with anxiety as such was initially deferred as a separate claim in a March 2009 rating decision and was not separately adjudicated in the June 2009 rating decision.  Instead, it was included in the service-connected disability as evidenced by the RO's characterization of it as PTSD due to sexual harassment (also claimed as depression with anxiety).  In other words, although the Veteran's psychiatric symptoms have been variously diagnosed as PTSD, depression, and anxiety, the same symptoms have been ongoing since she filed her initial claim and such have been recognized in the award of service connection.  

Further, the subsequent grant of service connection is recognition that the Veteran's psychiatric symptoms, variously diagnosed as PTSD, depression, and anxiety, started with her service in the Armed Forces.  See 38 C.F.R. § 3.303(a).  In fact, by assigning the effective date as of the date of the December 2008 claim, the AOJ was making an implicit finding that this medical condition arose much earlier, ultimately beginning with her active duty service.  See Akers v. Shinseki, 673 F.3d 1352, 1359 (Fed. Cir. 2012).  In sum, the Board finds that the Veteran's psychiatric disorder, variously diagnosed as PTSD, depression, and anxiety, has been ongoing since her original claim was received in March 1997 and has been attributed by VA medical personnel dating as far back as the May 1997 VA examination to in-service sexual harassment as documented in her service treatment records.  

Hence, the March 18, 1997 date of receipt of the Veteran's original claim is the earliest date on which the grant of service connection for an acquired psychiatric disorder may become effective.  In sum, the grant of service connection for an acquired psychiatric disorder, variously diagnosed as PTSD, depression, and anxiety, based upon the Veteran's claim for such benefits must be made effective back to the date of receipt of the original claim, March 18, 1997.  See 38 C.F.R. § 3.400(b)(2); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) ("[T]he effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.").  

In conclusion, when resolving all benefit of the doubt in favor of the Veteran, the evidence supports the assignment of an effective date of March 18, 1997, but no earlier, for the grant of service connection for an acquired psychiatric disorder, variously diagnosed as PTSD, depression, and anxiety.  


ORDER

The appeal pertaining to the issue of entitlement to an initial rating in excess of 10 percent for right lower extremity neuropathy is dismissed.

The appeal pertaining to the issue of entitlement to an initial rating in excess of 10 percent for left lower extremity neuropathy is dismissed.

An effective date of March 18, 1997, but no earlier, for the award of service connection for an acquired psychiatric disorder, variously diagnosed PTSD, depression, and anxiety, is granted, subject to law and regulations governing the effective date of an award of monetary compensation.


REMAND

In the December 2012 rating decision, the AOJ found that there was CUE in a March 30, 2009 rating decision that assigned a 10 percent rating for residuals of bunionectomy of the right foot, now with degenerative joint disease, effective March 18, 1997.  The AOJ determined that the appropriate rating was zero percent from that date.  In March 2013, the Veteran, through her representative, submitted a notice of disagreement with respect to this finding, asserting that there was no CUE and that the 10 percent rating was correct.  The AOJ has not issued a statement of the case with respect this matter.  The Court has held that, where the record contains a notice of disagreement as to an issue, but no statement of the case, the issue must be remanded for the issuance of a statement of the case, and to provide the Veteran an opportunity to perfect the appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

The Veteran and her representative should be furnished with a statement of the case with respect to the issue of whether the finding that there was CUE in a March 30, 2009 rating decision that assigned a 10 percent evaluation for status post bunionectomy of the right toe, now with degenerative joint disease, effective March 18. 1997, was proper.  Advise the Veteran and her representative of the time period in which to perfect her appeal.  If the Veteran perfects her appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


